18‐982‐cr 
United States v. Peralta 
                     UNITED STATES COURT OF APPEALS 
                         FOR THE SECOND CIRCUIT 
                                     
                            SUMMARY ORDER 
                                               
RULINGS  BY  SUMMARY  ORDER  DO  NOT  HAVE  PRECEDENTIAL  EFFECT.  CITATION  TO  A 
SUMMARY ORDER FILED ON OR AFTER JANUARY 1, 2007, IS PERMITTED AND IS GOVERNED 
BY FEDERAL RULE OF APPELLATE PROCEDURE 32.1 AND THIS COURT=S LOCAL RULE 32.1.1. 
WHEN  CITING  A  SUMMARY  ORDER  IN  A  DOCUMENT  FILED  WITH  THIS  COURT,  A  PARTY 
MUST  CITE  EITHER  THE  FEDERAL  APPENDIX  OR  AN  ELECTRONIC  DATABASE  (WITH  THE 
NOTATION  ASUMMARY  ORDER@).  A  PARTY  CITING  A  SUMMARY  ORDER  MUST  SERVE  A 
COPY OF IT ON ANY PARTY NOT REPRESENTED BY COUNSEL. 
 
         At a stated term of the United States Court of Appeals for the Second 
Circuit, held at the Thurgood Marshall United States Courthouse, 40 Foley 
Square, in the City of New York, on the 12th day of March, two thousand 
nineteen. 
 
PRESENT:  DENNIS JACOBS, 
                   GERARD E. LYNCH, 
                                            Circuit Judges, 
                   JANET C. HALL,         *

                                            District Judge. 
‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐X 
UNITED STATES OF AMERICA,   
                   Appellee, 
 
                   ‐v.‐                                        18‐982 
 
RUDDY PERALTA, 
                   Defendant‐Appellant. 
‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐X 

* Judge Janet C. Hall, United States District Court for the District of Connecticut, sitting 
by designation.

                                             1 
FOR APPELLANT:                          THOMAS EDDY, (SUSAN V. TIPOGRAPH on the 
                                        brief), Law Office of Susan Tipograph, New 
                                        York, NY. 
 
FOR APPELLEE:                           MATTHEW LAROCHE, (KARL METZNER on the 
                                        brief), for GEOFFREY S. BERMAN, United 
                                        States Attorney for the Southern District of 
                                        New York, New York, NY.   
 
     Appeal from a judgment of the United States District Court for the 
Southern District of New York (Sullivan, J.). 

     UPON DUE CONSIDERATION, IT IS HEREBY ORDERED, 
ADJUDGED AND DECREED that the judgment of the district court be 
AFFIRMED.   

       Defendant‐Appellant Ruddy Peralta appeals from a judgment of the 
United States District Court for the Southern District of New York (Sullivan, J.), 
sentencing him, in principal part, to 78 months’ imprisonment on one count of 
conspiracy to distribute and possess with intent to distribute cocaine, in violation 
of 21 U.S.C. §§ 841(b)(1)(B) and 846.    Peralta claims the district court abused its 
discretion by refusing to grant an acceptance‐of‐responsibility reduction under 
United States Sentencing Guidelines (“U.S.S.G.”) § 3E1.1(a).    We assume the 
parties’ familiarity with the underlying facts, procedural history, and 
specification of issues on appeal. 

        We review sentencing challenges for reasonableness‐‐“a particularly 
deferential form of abuse‐of‐discretion review.”    United States v. Cavera, 550 
F.3d 180, 188 & n.5 (2d Cir. 2008) (in banc).    Miscalculation of the applicable 
Guidelines range is a procedural error.    United States v. Chu, 714 F.3d 742, 746 
(2d Cir. 2013).    We review the district court’s findings of fact for clear error and 
its interpretation of the Sentencing Guidelines de novo.    United States v. Conca, 
635 F.3d 55, 62 (2d Cir. 2011). 

     The Sentencing Guidelines provide for a two‐level reduction “[i]f the 
defendant clearly demonstrates acceptance of responsibility for his offense.”   


                                           2 
U.S.S.G. § 3E1.1(a).    “Entry of a plea of guilty is ‘significant evidence of 
acceptance of responsibility’ but does not automatically entitle the defendant to 
such an adjustment.”    United States v. Delacruz, 862 F.3d 163, 177 (2d Cir. 2017) 
(quoting U.S.S.G. § 3E1.1 cmt. n.3).    Conduct that is inconsistent with acceptance 
of responsibility can outweigh a guilty plea.    United States v. Ortiz, 218 F.3d 107, 
108 (2d Cir. 2000) (per curiam).    Whether a defendant has demonstrated 
acceptance of responsibility is “‘a factual question’ on which we defer to the 
district court unless its refusal to accord such consideration is ‘without 
foundation.’”    United States v. Broxmeyer, 699 F.3d 265, 284 (2d Cir. 2012) 
(quoting United States v. Taylor, 475 F.3d 65, 68 (2d Cir. 2007)). 

       Peralta’s willful failure to appear for his court‐ordered conference to 
address his failed drug tests while on pretrial release and to continue the hearing 
on his proposed change of plea to guilty formed a sufficient foundation for the 
district court’s determination that Peralta did not accept responsibility for his 
offense.    See United States v. Loeb, 45 F.3d 719, 722 (2d Cir. 1995) (“[I]ntentional 
flight from a judicial proceeding is grounds . . . for a sentencing court to deny an 
adjustment for acceptance of responsibility . . . .”); see also United States v. Rivera, 
954 F.2d 122, 124 (2d Cir. 1992) (“By failing to appear for sentencing, [the 
defendant] failed to accept his responsibility for the offense.”). 

      Peralta emphasizes that his absconding offense predated the acceptance of 
responsibility he demonstrated by entering a guilty plea.    However, Peralta 
received an obstruction‐of‐justice enhancement for absconding; and the 
Sentencing Guidelines Commentary provides that only “extraordinary cases” 
merit adjustments for both acceptance of responsibility (reduction) and 
obstruction of justice (enhancement).    U.S.S.G. § 3E1.1 cmt. n.4.    We have never 
held that engaging in conduct that indicates acceptance of responsibility after 
having obstructed justice entitles a defendant, as a matter of right, to receive a 
reduction under Section 3E1.1.    See United States v. Champion, 234 F.3d 106, 111 
(2d Cir. 2000) (affirming the district court’s refusal to apply an 
acceptance‐of‐responsibility reduction where the defendant made false 
statements to police, submitted a perjurious affidavit, and suborned perjury, but 
subsequently confessed his guilt and cooperated with the government). 

       

                                           3 
       The district court’s speculation concerning Peralta’s reasons for his 
eventual surrender and guilty plea does not make the Guidelines calculation 
unreasonable.    We defer to the district court’s determination that Peralta failed to 
demonstrate acceptance of responsibility.    See U.S.S.G. § 3E1.1 cmt. n.5 (“[T]he 
determination of the sentencing judge is entitled to great deference on review.”).   
Peralta’s failure to appear in court, albeit before he pleaded guilty, is a ground to 
deny an acceptance‐of‐responsibility adjustment irrespective of the reasons for 
his subsequent surrender and guilty plea.    Cf. United States v. Aponte, 31 F.3d 
86, 88 (2d Cir. 1994) (“It is sufficient for [imposing an obstruction‐of‐justice 
enhancement] that the defendant intended to fail to appear at a judicial 
proceeding, regardless of his reason for desiring to flee.”). 

      Accordingly, the judgment of the district court is hereby AFFIRMED. 

                                       FOR THE COURT: 
                                       CATHERINE O’HAGAN WOLFE, CLERK 




                                          4